                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

UNITED STATES OF AMERICA                                                                PLAINTIFF
upon the relation and for the use of the
Tennessee Valley Authority

V.                                                                     NO. 3:19-CV-110-DMB-RP

AN EASEMENT AND RIGHT-OF-WAY
OVER 2.43 ACRES OF LAND, MORE OR
LESS, IN YALOBUSHA COUNTY,
MISSISSIPPI, and WILL HORTON                                                        DEFENDANTS


                                              ORDER

       On August 20, 2019, the Tennessee Valley Authority filed a “Motion for Entry of a

Proposed Judgment and Order Disbursing Funds.” Doc. #11. The motion asks the Court to enter

an attached proposed consent judgment signed by the parties. Id.

       Generally, before entering a consent judgment, also called a consent decree, courts
       must decide whether it represents a reasonable factual and legal determination
       based on the facts of record, whether established by evidence, affidavit, or
       stipulation. Courts must also ascertain that the settlement is fair and that it does not
       violate the Constitution, statutes, or jurisprudence. In assessing the propriety of
       giving judicial imprimatur to the consent decree, the court must also consider the
       nature of the litigation and the purposes to be served by the decree.

Jones v. Gusman, 296 F.R.D. 416, 428–29 (E.D. La. 2013) (citations and quotation marks omitted)

(citing Williams v. City of New Orleans, 729 F.2d 1554, 1559 (5th Cir. 1984) and United States v.

City of Miami, 664 F.2d 435, 441 (5th Cir. 1981)).

       The Court has reviewed the proposed consent judgment, which confirms the vesting of title

in the United States of America with respect to certain property in exchange for a $4,550 payment

to Will Horton, see Doc. #11-1 at 1–2, and believes that the judgment represents a fair and

reasonable factual and legal determination based on the facts of record. The Court also concludes
that, except for providing for the payment of “any accrued interest” on the funds deposited into

the Court’s registry,1 the proposed consent judgment does not violate the Constitution, statutes, or

jurisprudence. Finally, the proposed consent judgment is consistent with the nature of this

litigation, which is a condemnation action.

        Accordingly, the motion for entry of a consent judgment [11] is GRANTED in Part and

DENIED in Part. The motion is DENIED to the extent it seeks entry of a consent judgment which

provides for accrued interest on the amount paid into the Court. The motion is GRANTED in all

other respects. In the absence of an objection from the parties within seven (7) days of the entry

of this order, a judgment consistent with the parties’ proposed consent judgment, except for the

interest provision, will be entered.

        SO ORDERED, this 7th day of January, 2020.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
  “Interest shall not be allowed on as much of the compensation as has been paid into the court.” 40 U.S.C. §
3114(c)(1). This provision has been interpreted to mean interest “is awarded only upon the excess of any amount
finally awarded as just compensation over the amount deposited by the government as its estimate of the just
compensation for the land taken.” 7 FED. PROC., L. ED. § 14:164. The amount awarded did not exceed the amount
deposited by the Government. The Court therefore will not include the provision for interest in the consent judgment.

                                                         2
